In the petition for rehearing it is asserted that the opinion overlooks section 6707, Revised Codes. That section reads as follows:
"No lease or grant of agricultural land for agricultural purposes, for a longer period than ten years, in which shall be reserved any rent or services of any kind, shall be valid; provided, however, that the foregoing provisions shall not be construed as limiting tenancies heretofore or hereafter created under lease, of lands agricultural in character upon the surface thereof, or of lands grazing in character, or of any lode or placer mining claim, timber claim, or lands chiefly valuable for timber or any other purpose, for the purposes of extracting, mining, or otherwise developing coal, minerals, oil, gas, water, mineral, or chemical deposits, or for any mining purpose whatsoever, which leases may be made and granted for a period of ten years, and to run and to hold for such longer or additional time thereafter as any mineral product or other commodity covered by said lease may be found upon or within said lands, or extracted therefrom, in paying quantities."
It is contended by plaintiff that a mining lease cannot be prolonged for more than ten years on the strength of the clause in the statute allowing it to run and hold so long as mineral may be found in paying quantities, unless the lease contains such a clause and by its terms gives it life that long. The lease involved here contained no such clause and, therefore, plaintiff contends that it can have no life beyond ten years.
That question is not involved in the case here, because the ten-year period will not expire until in 1941, and whether the lease may have life thereafter is not before us. As far as I am concerned, I do not now subscribe to anything in the opinion heretofore promulgated that might be construed as holding that the lease in question has or may have life after the ten-year period. I simply reserve my opinion on that point until the *Page 284 
question is before us. With this explanation, I join in denying the petition for rehearing.
Rehearing denied December 20, 1938.